Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the third degree (Penal Law § 160.05) and two counts of grand larceny in the fourth degree (Penal Law § 155.30 [4], [5]) and sentencing him as a second felony offender to concurrent terms of incarceration with an aggregate term of 3 to 6 years. County Court properly denied defendant’s suppression motion. Contrary to the contention of defendant, the court properly determined that the police had probable cause to arrest him, i.e., it “appear[ed] to be at least more probable than not that a crime ha[d] taken place” and that defendant was the perpetrator (People v Carrasquillo, 54 NY2d 248, 254; see, People v Hughes, 227 AD2d 976, lv denied 88 NY2d 987). Also contrary to defendant’s contention, the testimony at the suppression hearing “provided sufficient information * * * so as to allow the hearing court to make an independent determination that the arrest was supported by probable cause” (People v Martinez, 245 AD2d 185, lv denied 91 NY2d 975; see, People v Milan, 215 AD2d 239, lv denied 86 NY2d 798). The sentence is not unduly harsh or severe. (Appeal from Judgment of Monroe County Court, Marks, J. — Robbery, 3rd Degree.) Present— Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.